Citation Nr: 1516504	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  09-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected type 2 diabetes mellitus.

2.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial compensable disability rating for erectile dysfunction.

5.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to a disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity.


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1969 to July 1979.

This appeal to the Board of Veterans' Appeals (Board) is from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2011, the Veteran attended a Travel Board hearing before the undersigned.  The hearing transcript is of record.

In January 2012 and October 2012, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

In May 2013, the Veteran's counsel at the time revoked her representation and there has been no new evidence of representation since that time.  The Board notes that in September 2014, an Informal Hearing Presentation was submitted on behalf of the Veteran by Veterans of Foreign Wars of the United States.  As there has been no updated Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) in the record, despite numerous attempts to secure one, the Board will proceed with this matter as though the Veteran is pro se.

In a February 2013 Notice of Disagreement, the Veteran requested an increased rating for his service-connected type 2 diabetes mellitus.  As this claim as not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

The issues of entitlement to an increased rating for peripheral neuropathy of the bilateral upper and lower extremities, as well as erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

A review of the Veteran's Virtual VA and VBMS file reveals pertinent records as noted below.  


FINDING OF FACT

Hypertension is neither caused nor aggravated by the Veteran's service-connected type 2 diabetes mellitus.


CONCLUSION OF LAW

The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Pursuant to the Board's October 2012 remand, VA notified the Veteran in October 2012 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the Veteran, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The issue was most recently readjudicated in a May 2014 Supplemental Statement of the Case.

VA has fulfilled its duty to assist.  The RO has made reasonable and appropriate efforts to assist the Veteran in obtaining the evidence necessary to substantiate this claim, including requesting information from the Veteran regarding pertinent medical treatment he may have received and obtaining such records, as well as affording him pertinent VA examinations.  The Veteran was afforded a VA examination in January 2008.  Per the January 2012 Board remand, he was afforded another VA examination in February 2012.  Pursuant to the October 2012 Board remand, an addendum opinion to the February 2012 VA examination was obtained in January 2013.  In totality, the examination reports provide sufficient detail for the Board to make a decision and the reports, when taken as a whole, are deemed adequate with respect to this claim.  As such, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Hence, VA has fulfilled its duty to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

Analysis

The Veteran contends his hypertension is caused by or aggravated by his service-connected type 2 diabetes mellitus.

A disability which is proximately due to or the result of a service-connected disease or injury will be service connected.  Any increase in severity of a nonservice-connected disease or injury due to a service-connected disorder will be service-connected to the extent of the aggravation.  38 C.F.R. § 3.310.  

A review of VA treatment records appear to indicate the Veteran was first diagnosed with probable postural hypertension and diastolic hypertension in October 1987.  By November 1987, his diagnosis was modified to mild hypertension.  He was then diagnosed with borderline diabetes mellitus in February 1991 and appears to have been first diagnosed with type 2 diabetes mellitus on or about May 1995.  

At the January 2008 VA examination, the Veteran reported an onset of hypertension about 15 to 20 years ago.  He estimated he was diagnosed with hypertension around the same time he was diagnosed with diabetes.  He also complained that his blood pressure had been progressively getting worse.  The examiner confirmed the diagnosis of hypertension but concluded it was not caused by or a result of his type 2 diabetes mellitus because they were diagnosed about the same time and current lab work showed no evidence of renal damage caused by his diabetes.

In his March 2008 Notice of Disagreement, the Veteran reported he did not have hypertension until after he was diagnosed with type 2 diabetes mellitus.  

At a June 2011 VA examination, he reported he was diagnosed with hypertension in 1985.

During his October 2011 hearing before the Board, the Veteran stated he was told by a VA doctor that his type 2 diabetes mellitus aggravated his hypertension.

The Veteran was afforded another VA examination in February 2012.  After examining the Veteran and reviewing the record, the examiner, a Medical Doctor, concluded his hypertension was not related to his type 2 diabetes mellitus.  The examiner then explained the Veteran had essential hypertension and referenced medical literature as indicating diabetes usually causes or aggravates hypertension only if a patient has severe renal failure that needs dialysis.  Since the Veteran had good renal function, his hypertension was not related to his diabetes.  The remainder of the examiner's comment appears to assert his hypertension was progressing naturally due to his age, race and obesity, however the Board notes the writing is not clear.

In his May 2012 substantive appeal to the Board, the Veteran implied his February 2010 VA examination was inadequate because his examiner was not an Endocrinologist and he related the Veteran's hypertension to age, which is not allowed under 38 C.F.R. § 4.19.  The Veteran also argued he was unable to find any medical literature that supported the examiner's conclusion, and thus provided his own set of medical research showing a link between kidney disorders, hypertension and diabetes.

In a January 2013 addendum opinion, the examiner again reviewed the record, including the Veteran's medical literature and offered an opinion as to the etiology of the Veteran's hypertension.  The examiner again concluded the Veteran's hypertension was not likely due to or a result of type 2 diabetes mellitus because a review of his medical record revealed his hypertension predated his diabetes.  The examiner also reviewed the medical literature provided by Veteran which listed diabetes as one of the causes of hypertension.  The examiner noted hypertension can result from the development of chronic kidney disease due to diabetes, however, the Veteran's medical records demonstrated no evidence of chronic kidney disease or hydronephrosis.  

In addition, the examiner concluded his hypertension was not aggravated by diabetes because there was no evidence of complications such as stroke, transient ischemic attack, heart attack or myocardial infraction.  The examiner confirmed he reviewed the Veteran's medical research regarding the cause of hypertension as well as other medical literature from other sources including VA's web sites.  The examiner acknowledged that hypertension could result from chronic kidney disease associated with diabetes, however, he again noted the Veteran had no evidence of chronic kidney disease.  Furthermore, the examiner opined that based on a review of medical literature, the Veteran's diagnoses of kidney calculus, ureteral calculus, and hematuria were not attributable to his diabetic neuropathy.  

In considering the Veteran's own statements as to the etiology of his hypertension, while he is competent to testify about his observable symptoms, he has provided no evidence of the medical training necessary to diagnose an internal medical process such as hypertension.  To the extent that the Veteran is competent to opine on this complex medical question, the Board finds the specific reasoned conclusions of the January 2013 VA examiner to be of greater probative weight than the Veteran's lay assertions.

The Board further acknowledges the Veteran's contentions that the February 2010 examiner was unqualified to provide an opinion because he was not an Endocrinologist.  However, a competent medical opinion is one provided by a person who is qualified through education, training, or experience, whether that is a doctor, nurse practitioner or physician's assistant.  38 C.F.R. § 3.159(a)(1) (2014).  The Board notes the February 2010 examiner is a Medical Doctor and as such has the generalized knowledge necessary to offer a competent medical opinion.  

As for the contention that the February 2012 examiner incorrectly related the Veteran's hypertension to his age, the Board notes that Part 4 of 38 C.F.R. pertains to rating service-connected disabilities and not entitlement to service connection.  As such, relating the Veteran's hypertension to his age was not in violation of any pertinent laws or regulations related to entitlement to service connection.

Based on the above, the Board finds the most probative medical evidence of record establishes the Veteran's hypertension is neither caused nor aggravated by his type 2 diabetes mellitus.  Thus, the evidence weighs against a finding of entitlement to service connection for hypertension secondary to type 2 diabetes mellitus.

For the foregoing reasons, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is therefore not for application.  The claim must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hypertension as secondary to service-connected type 2 diabetes mellitus is denied.


REMAND

In the February 2013 Notice of Disagreement, the Veteran requested increased ratings for peripheral neuropathy of his bilateral upper extremity, erectile dysfunction, and peripheral neuropathy of his bilateral lower extremity, in response to a July 2012 rating decision.  It does not appear a Statement of the Case has been issued for the aforementioned matters.  Manlincon v. West, 12 Vet. App. 238 (1999).  As such, to protect the Veteran's procedural due process rights, a remand is warranted so that the Veteran can be issued a Statement of the Case and be afforded the opportunity to perfect an appeal on these issues.

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case for the claims of entitlement to an increased rating for peripheral neuropathy of the right and left upper extremities, peripheral neuropathy of the right and left lower extremities, and erectile dysfunction.  If the benefits sought remain denied, the Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issues.  If a timely substantive appeal is not filed, these matters should be closed by the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


